Case 1:20-cv-00015-WES-LDA Document 14 Filed 05/12/20 Page 1 of 3 PageID #: 162



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 JOHN DEATON,                        )
                                     )
           Plaintiff,                )
                                     )
      v.                             ) C.A. No. 20-015 WES
                                     )
 TOWN OF BARRINGTON, et al.,         )
                                     )
           Defendants.               )
 __________________________________ )


                           MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       A state court action may only be removed “if the federal court

 has original jurisdiction.”       Sheehan v. Broadband Access Servs.,

 889 F. Supp. 2d 284, 287 (D.R.I. 2012) (citing 28 U.S.C. § 1441

 (2006).    “Under the well-pleaded complaint rule the question of

 jurisdiction must be determined from Plaintiffs’ statement of

 claim in the complaint.”      Rhode Island Fishermen’s Alliance, Inc.,

 ex rel. Fuka v. Dep’t of Envtl. Mgmt., C.A. No. 07-230ML, 2007 WL

 7328831, at *4 (D.R.I. Nov. 5, 2007) aff’d sub nom. Rhode Island

 Fishermen’s Alliance, Inc. v. Rhode Island Dep’t Of Envtl. Mgmt.,

 585 F.3d 42 (1st Cir. 2009).            The question is “whether the

 plaintiff[s’] claim to relief rests upon a federal right, and the

 court is to look only to plaintiff[s’] complaint to find the

 answer.”     Id. (quoting Rosello–Gonzalez v. Calderon–Serra, 398

 F.3d 1, 10 (1st Cir. 2004)) (emphasis removed).
Case 1:20-cv-00015-WES-LDA Document 14 Filed 05/12/20 Page 2 of 3 PageID #: 163



        Here, Plaintiff clearly states in his Complaint that he

 “alleges violations of his civil rights under Rhode Island and

 Federal law” and that Defendants violated his “due process rights

 to be free from arbitrary and unreasonable action that are secured

 under the Fourth, Fifth and Fourteenth Amendments to the United

 States Constitution and protected by R.I. [sic] 9-31-1.”             Compl.

 ¶¶ 1, 72, ECF No. 1-1 (emphasis added).        However, Plaintiff argues

 that Count IV of his Complaint, while referencing federal law, is

 captioned as a violation of his rights under R.I. Gen. Laws § 9-

 31-1, and thus that he intended to base his allegations only on

 state law.   See Pl.’s Reply Mem. in Support of Pl.’s Mot. to Remand

 3, ECF No. 10.

        As an initial matter, Plaintiff’s use of the conjunction “and”

 indicates that he based his allegations on both federal and state

 law.    Compl. ¶ 72.     Moreover, as Defendants rightly point out,

 Section 9-31-1 is Rhode Island’s waiver of sovereign immunity and

 does not create its own cause of action.          See Defs.’ Mem. of Law

 in Supp. of Obj. to Pl.’s Mot. to Remand 3 n.2, ECF No. 9-1.

 Therefore, Plaintiff’s allegations of a “conspiracy to violate

 [his] civil rights” must be based on 42 U.S.C. § 1983, the vehicle

 through which he could allege “violations of his civil rights[.]”

 Compl. ¶ 1; see also LaBrecque v. Sch. Admin. Dist. No. 57, No.

 06-56-P-S, 2006 WL 1208024, at *2 (D. Me. May 2, 2006)(recommending



                                      2
Case 1:20-cv-00015-WES-LDA Document 14 Filed 05/12/20 Page 3 of 3 PageID #: 164



 the court exercise federal court jurisdiction over the action,

 even where there is no specific mention of Section 1983).

       Thus,   Plaintiff’s    Complaint   plainly   contains    a   claim   to

 relief that rests upon a federal right, Rhode Island Fishermen’s

 Alliance, 2007 WL 7328831, at *4, and this Court can exercise

 supplemental jurisdiction over the remaining state law claims.

 See Roche v. John Hancock Mut. Life. Ins. Co., 81 F.3d 249, 257

 (1st Cir. 1996).

       For the foregoing reasons, Plaintiff’s Motion to Remand is

 hereby DENIED.

 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: May 12, 2020




                                      3
